Citation Nr: 0637437	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1954 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for bilateral hearing loss, 
assigning a noncompensable (0 percent) rating, effective June 
17, 1996; and granted service connection for tinnitus, 
assigning a 10 percent rating effective June 17, 1996. 

The veteran has asserted clear and unmistakable error (CUE) 
in an August 1979 rating decision, which denied entitlement 
to service connection for hearing loss.  The Board cannot 
review this claim until it has been adjudicated by the RO.  
The RO asserted in a November 2004 VA letter that it did not 
have jurisdiction over this matter because the Board 
previously had indicated that the issue would be adjudicated 
once regulations concerning CUE claims had been finalized.  
In October 2000, however, the U.S. Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's previous decision 
regarding the CUE claim, finding that the veteran had 
abandoned the claim.  Thus, the veteran's assertions are 
considered part of a new claim, which is referred to the RO.
 
The veteran also asserted entitlement to service connection 
for bronchitis in February 2004, which the RO previously 
denied, and service connection for a neck disability in 
December 2004.  These matters are referred to the RO.

A temporary stay was imposed in processing the veteran's 
claim for entitlement to compensation for tinnitus.  Based on 
recent resolution of ongoing litigation, the stay is now 
lifted.





FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level IV hearing loss in the right ear and Level II hearing 
loss in the left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for hearing loss and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an August 2001 VA letter, prior to the 
November 2003 rating decision.  Specifically, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional information or evidence, which 
would include any evidence in his possession.

After the RO granted service connection for bilateral hearing 
loss in a November 2003 rating decision, the veteran filed a 
Notice of Disagreement with the assigned rating in December 
2003.  In a November 2004 letter, the RO notified the veteran 
of the evidence needed to substantiate his initial increased 
rating claim, and offered to assist him in obtaining any 
relevant evidence, and requested that he submit any evidence 
in his possession.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  While 
the August 2001 and November 2004 VA letters did not provide 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
The veteran also has not argued failure of notice.  As such, 
any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and a November 2000 private audiometric examination 
report.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in October 2003 and 
February 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his initial 
increased rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's claim for entitlement 
to an initial rating in excess of 10 percent for tinnitus 
with respect to the VCAA, including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The provisions of the VCAA, however, have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  For 
this reason, the VCAA does not apply to the veteran's claim 
for an initial rating in excess of 10 percent for tinnitus.

Hearing loss

The RO granted service connection for left ear hearing loss 
in November 2003, assigning a noncompensable rating effective 
June 17, 1996.  The veteran appeals this action.  He 
essentially contends that his bilateral hearing loss is more 
severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The CAVC has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

A November 2000 private audiometric evaluation shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
85
110
64
LEFT
25
25
30
85
41

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 percent in the left ear.



On the authorized VA audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
85
100
64
LEFT
30
30
45
95
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

On the authorized VA audiological evaluation in February 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
85
105
65
LEFT
35
35
40
85
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable rating for bilateral hearing loss.  
Specifically, the audiological findings when applied to the 
above cited rating criteria translate to literal designations 
no higher than Level IV hearing loss in the right ear and 
Level II hearing loss in the left ear.  The rating schedule 
does not provide for a compensable rating for this level of 
hearing loss.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable (0 percent) rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the bilateral hearing loss received a 
compensable rating.  Thus "staged ratings" are inapplicable 
to this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for bilateral hearing loss.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hearing loss disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Tinnitus

The RO granted service connection for tinnitus in November 
2003, assigning a 10 percent evaluation effective June 17, 
1996.  The veteran appealed this action.  The veteran's 
representative later contended that the veteran is entitled 
to a 10 percent rating for each ear.  The RO denied the 
veteran's request in August 2005, on the basis that under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

During the course of this appeal, the CAVC held that the pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  See Smith 
v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  On June 19, 
2006, the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


